Name: Council Decision 2013/798/CFSP of 23Ã December 2013 concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: international security;  international trade;  international affairs;  defence;  Africa;  organisation of work and working conditions
 Date Published: 2013-12-24

 24.12.2013 EN Official Journal of the European Union L 352/51 COUNCIL DECISION 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 16 December 2013, the Council expressed its deep concern regarding the situation in the Central African Republic (CAR). (2) On 5 December 2013, the United Nations Security Council adopted Resolution 2127 (2013), which imposes an arms embargo against the Central African Republic (CAR). (3) Further Union action is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned to the Central African Republic (CAR) by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide technical assistance, brokering services and other services, including the provision of armed mercenary personnel, related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly, to any natural or legal person, entity or body in, or for use in the CAR; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of arms and related materiel or for the provision of related technical assistance, brokering services and other services, directly or indirectly, to any person, entity or body in, or for use in the CAR; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the sale, supply, transfer or export of arms and related materiel intended solely for the support of or use by the Mission for the Consolidation of Peace in Central Africa (MICOPAX), African-led International Support Mission in CAR (MISCA), United Nations Integrated Peacebuilding Office in the Central African Republic (BINUCA) and its guard unit, the African Union-Regional Task Force (AU-RTF), and the French forces deployed in the CAR; (b) the sale, supply, transfer or export of protective clothing, including flak jackets and military helmets, temporarily exported to the CAR by United Nations personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only; (c) the sale, supply, transfer or export of small arms and related materiel intended solely for use in international patrols providing security in the Sangha River Tri-national Protected Area to defend against poaching, smuggling of ivory and arms, and other activities contrary to the national laws of CAR or CAR's international legal obligations. 2. Article 1 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance; (b) the sale, supply, transfer or export of arms and other related lethal equipment to the CAR security forces, intended solely for support of or use in the CAR process of Security Sector Reform (SSR); (c) the sale, supply, transfer or export of arms and related materiel, and related technical or financial assistance, including personnel; as approved in advance by the Committee established pursuant to paragraph 57 of UNSC 2127 (2013). Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 23 December 2013. For the Council The President L. LINKEVIÃ IUS